Citation Nr: 0522109	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  04-13 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for the residuals of a 
left knee injury.

4.  Entitlement to service connection for a headache 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to July 
1963, and from January 1964 to November 1968.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston Salem, 
North Carolina (transmitted via the RO in Waco, Texas).  
Jurisdiction over this appeal was subsequently transferred to 
the RO in Muskogee, Oklahoma.

The appeals now pending before the Board include the 
veteran's request for service connection for the residuals of 
injuries to his back and left knee.  The Board recognizes 
that in an unappealed March 1970 rating decision, the RO 
denied entitlement to service connection for arthritis, a 
systemic disorder, and that medical evidence at the time 
included some notation of symptomatology extending to include 
the low back and knees.  For this decision, however, the 
Board will review the instant claims pertaining to the 
veteran's back and left knee, via his assertion of discrete 
injuries in service to these areas, as new and distinct 
claims, and as such, will not consider the claims to be 
subject to VA's requirements regarding the receipt of new and 
material evidence to reopen a previously and finally denied 
claim.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims.

2.  An unappealed June 2001 rating decision denied 
entitlement to service connection for bilateral hearing loss.



3.  Evidence associated with the claims folder since the June 
2001 rating decision is either cumulative or redundant of 
evidence previously of record, does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for bilateral hearing loss, and/or does 
not present a reasonable possibility of substantiating the 
claim.

4.  The competent medical evidence of record does not 
establish that the veteran currently has chronic residuals of 
a back injury, and any such disorder that may be present is 
not shown to be etiologically related to any event of active 
service.  

5.  The competent medical evidence of record does not show 
that the veteran's currently diagnosed residuals of a left 
knee injury are etiologically related to any event of active 
service.

6.  The competent medical evidence of record does not 
demonstrate that the veteran currently has a chronic headache 
disorder, and any such disorder that may be present is not 
shown to be etiologically related to active service.  


CONCLUSIONS OF LAW

1.  The June 2001 rating decision that denied entitlement to 
service connection for bilateral hearing loss is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000) [38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2004)].

2.  Evidence associated with the claims folder since the June 
2001 rating decision is new, but not material, and so the 
requirements to reopen the claim for entitlement to service 
connection for bilateral hearing loss have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Residuals of a back injury were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

4.  Residuals of a left knee injury were not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  A headache disorder was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under the laws administered by VA.  The VCAA also 
requires VA to assist the claimant in obtaining that 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2004).

First, VA has a duty under the VCAA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
In this regard, a letter from the RO to the veteran dated in 
April 2003, and provided to him prior to the initial 
unfavorable rating decision in July 2003, notified him of the 
substance of the VCAA, as well as of the legal requirements 
to reopen a previously denied claim via the provision of new 
and material evidence, and of the requirements for service 
connection of a claim.  Moreover, consistent with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2004), the 
April 2003 letter essentially satisfied the notice 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate the claims; (2) informing the veteran about 
the information and evidence the VA would seek to provide; 
(3) informing the veteran about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertains to his claims.  In addition, the 
veteran received both a rating decision in July 2003 and a 
statement of the case in January 2004 that provided him with 
additional information as to the VA laws and regulations 
applicable to his claims, the RO's reasons for denial of his 
claims, and the evidence he still needed to identify and/or 
provide in order for VA to reach a favorable decision on his 
claims.  Consequently, under the circumstances of this case, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, as are various private and VA treatment reports 
that were already contained in the record at the time of his 
new claims in February 2003.  In response to the April 2003 
VCAA letter, the veteran replied in May 2003 that he did not 
have any additional evidence to submit at that time, but that 
the RO should obtain his current VA treatment records.  To 
that end, VA outpatient treatment records as dated from 
approximately October 2002 to April 2003 were obtained and 
associated with the claims file.  The RO also arranged for 
the veteran to undergo a VA audiological examination with 
claims file review in June 2003, in support of his request to 
reopen his claim for service connection for bilateral hearing 
loss, and that report is now of record.

The VCAA's duty to assist includes providing a medical 
examination or obtaining a medical opinion "when such is 
necessary" to decide a claim.  See 38 C.F.R. § 
3.159(c)(4)(i) (2004) (emphasis added).  The Board recognizes 
that the RO did not provide the veteran with VA examinations 
for the three service connection claims decided herein.  The 
Board finds, however, that VA examinations for these claimed 
disorders are not indicated at this time.  With respect to 
the claims for service connection for the residuals of an in-
service back injury and an in-service left knee injury, 
although the service medical records show that the veteran 
experienced relevant acute injuries in service, there is no 
medical documentation as to a chronicity of complaints, 
manifested symptomatology, diagnoses, or treatment at the 
time of service discharge or in the years immediately 
thereafter in relation to these injuries.  Nor is there any 
medical evidence suggesting a causal connection between 
service and any currently diagnosed back and/or left knee 
disorders of record.  Moreover, there is no medical evidence 
of a diagnosed headache disorder in service, shortly after 
service, or in current treatment reports.  In light of all of 
the above, the Board therefore finds that any medical opinion 
obtained as to service connection for these claimed disorders 
would necessarily be speculative.  See 38 C.F.R. 
§ 3.159(c)(4).

At this time, neither the veteran nor his representative have 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide these 
claims.  Accordingly, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained, and that the case is 
ready for appellate review.

Request to Reopen the Claim for Service Connection for 
Bilateral Hearing Loss

The Board notes that VA has revised its definition of what 
constitutes "new and material evidence."  This change 
applies prospectively to all requests to reopen that are made 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620-45,630 
(Aug. 29, 2001) [now codified at 38 C.F.R. § 3.156(a) 
(2004)].  Because the record indicates that the veteran filed 
the pending request to reopen his claim after that date (in 
February 2003), the Board finds that this regulatory change 
is applicable here.  Accordingly, the Board will analyze this 
request to reopen under the revised criteria for the analysis 
of a request to reopen a claim for service connection based 
upon the receipt of new and material evidence.

The RO originally denied this claim in a June 2001 rating 
decision, finding that there was no evidence of hearing loss 
in service, and no indication that currently diagnosed 
hearing loss was etiologically related to active service.  
The veteran did not appeal this determination.  Accordingly, 
the June 2001 rating decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000) [38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2004)].

As noted, in February 2003, the veteran filed a request to 
reopen this claim.  In a July 2003 rating decision, the RO 
reopened the claim, but again denied service connection.  The 
veteran then timely appealed this matter to the Board.

In review of this matter on appeal, however, the Board must 
make its own determination as to whether any newly received 
evidence warrants a reopening of the veteran's claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has finally been disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2004).  When a claimant seeks 
to reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  When 
determining whether the claim should be reopened, the 
credibility of the newly received evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).

Under the revised 38 C.F.R. § 3.156(a), new evidence is 
defined as existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise 
a reasonable possibility of substantiating the claim.  

In support of the veteran's request to reopen his claim, new 
medical evidence, consisting of VA outpatient treatment 
reports dated from approximately October 2002 to April 2003, 
and also the results of a VA examination conducted in June 
2003, has been associated with the claims file since the 
prior final denial of service connection in June 2001.  These 
records were not available to or evaluated by agency 
decisionmakers in the past.  Accordingly, the Board finds 
that these documents are new.  As noted, however, this does 
not end the inquiry, as the Board must still determine 
whether any of this new evidence is also material.  

To that end, the Board does not find that any newly received 
evidence of record is material to the veteran's claim for 
service connection for bilateral hearing loss, and for that 
reason, the appeal to reopen this claim will be denied.  See 
Barnett, supra.

Generally, to qualify for service connection, there must be 
proof of the existence of a disability, and of one that has 
resulted from a disease or injury that occurred in the line 
of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001); see also 38 C.F.R. §§ 1110; 1131 
(West 2002); 38 C.F.R. § 3.303, 3.307. 3.309, 3.385 (2004).

The Board observes that the new VA outpatient treatment 
reports relate to a number of the veteran's other medical 
problems, but do include a January 2003 audiometric testing 
report that continues to show currently diagnosed bilateral 
hearing loss.  This evidence, while new, is not material 
because it is does not relate to an unestablished fact 
necessary to substantiate the claim, as there was already 
evidence of record at the time of the June 2001 rating 
decision to show a currently diagnosed disorder.  For that 
reason, the VA outpatient treatment reports are also not 
material because they contain information that is only 
cumulative and redundant of the previous evidence of record.  
See 38 C.F.R. § 3.156(a).

The new June 2003 VA audiological examination report, 
however, contains information beyond a continued current 
diagnosis: a nexus opinion.  At the time of the prior June 
2001 rating decision, there was no medical evidence of record 
addressing the etiology of the veteran's hearing loss.  In 
that sense, this new evidence would appear to be material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, for the same reasons, it 
would also be material because it is not cumulative or 
redundant of the previous evidence of record.  In the end, 
however, the Board does not find that this June 2003 VA 
examination report is material to the claim, because it does 
not contain (new) information that raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In his report, the June 2003 VA examiner 
indicated that he had an opportunity to take a personal 
history, review the record, and clinically evaluate the 
veteran.  He then opined, however, that it was less likely 
than not that the veteran's currently diagnosed bilateral 
hearing loss is related to active service.  Obviously, this 
negative nexus opinion is not favorable evidence that tends 
to support a grant of service connection.  As such, this 
information is not material.  Id.  

The Board therefore finds that because only new, but not 
material, evidence has been received to support the claim, 
the veteran's request to reopen his claim for service 
connection for bilateral hearing loss must be denied at this 
time.  (If the veteran is able to procure a favorable nexus 
opinion at a later date, however, he should consider filing 
another request to reopen his claim, because such new 
information would likely be material because it would tend to 
raise a reasonable possibility of substantiating his claim 
per 38 C.F.R. § 3.156(a).)  

Service Connection for the Residuals of Back and Left Knee 
Injuries, as well as for a Headache Disorder

Applicable Law

Service connection will be granted if the evidence shows that 
a veteran has a disability resulting from an injury or 
disease incurred in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2004); see also Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1360-61 (Fed. Cir. 2001).

Service connection may also be awarded where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period and still has the 
condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).  If 
there is no evidence of a chronic condition during service or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for disease that is diagnosed after 
discharge from active service, when the evidence establishes 
that such disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Factual Background

The veteran avers that he sustained injuries to his back and 
left knee in service, and that these injuries led to 
currently diagnosed and chronic disorders.  He also relates 
that he first developed a current and chronic headache 
disorder during active duty.  

Evidence available for review in conjunction with these 
claims includes the veteran's service medical records, a 
medical report from the Health Center at Washington Technical 
Institute of evaluation that took place in December 1969, VA 
Medical Center (VAMC) records for the period of December 1969 
to January 1970, VA hospitalization records dated for the 
period of January 1970 to February 1970, VA outpatient 
treatment reports dated from approximately October 2002 to 
April 2003, and written statements and argument provided by 
the veteran and his representative.  In reaching its decision 
herein, the Board has carefully reviewed, considered, and 
weighed the probative value of all of the evidence.

The veteran served on active duty from June 1960 to July 
1963, and then again from January 1964 to November 1968.  

The veteran's service medical records reflect that at the 
time he entered his first period of active service in June 
1960, there were no abnormalities noted for his back, knees 
(except for some healed scars), or head, as documented on his 
reports of medical history and examination.  His PULHES 
profile contained a score of "1" for all categories.  (The 
PULHES profile reflects the overall physical and psychiatric 
condition of an individual on a scale of 1 (high level of 
fitness) to 4 (medical condition or physical defect below the 
level of fitness for retention in military service).  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The "P" 
in PULHES stands for "Physical Capacity and Stamina."  The 
remaining letters stand for "Upper Extremities," "Lower 
Extremities," "Hearing and Ears," "Eyes," and 
"Psychiatric Condition.")

Service treatment records indicate that in late June 1960, 
the veteran reported for evaluation of complaints including 
headache, chills, fever, and malaise.  After initial 
evaluation, he was admitted for treatment of influenza.


In May 1961, the veteran reported for treatment with 
complaints of a headache and stomach ache, with a loss of 
bowel movement and a fever.  He was restricted from duty for 
24 hours.    

At the time of his exit examination from his first period of 
active service in July 1963, there were again no pertinent 
abnormalities noted with respect to the veteran's back, 
knees, or head.  He also underwent a service "affiliation" 
examination in October 1963, prior to his entry into his 
second period of active service, which again revealed no 
relevant physical problems and also recorded a PULHES profile 
of all 1's.

The veteran's service medical records reflect that at the 
time he entered his second  period of active service in 
January 1964, all findings with regard to his back, knees, 
and head were recorded as normal on his report of medical 
examination, and his report of medical history did not note 
any complaints relative to these areas.  

In March 1964, the veteran was admitted for evaluation of 
anemia of unknown etiology, and his complaints included an 
achy frontal headache and nausea.  After three weeks of 
evaluation, the diagnosis was revised to functional bowel 
disease.  

Service treatment records then note that in March 1965, the 
veteran fell on his left knee.  Clinical evaluation revealed 
pain on pressure and with motion, and also a build-up of 
fluid around the kneecap.  After the symptomatology was the 
same the next morning, the veteran was referred for a 
consultation to determine whether he had fractured his knee.  
X-ray evaluation, however, was normal, and so the service 
physician advised the veteran to continue with his previously 
recommended treatment of using an Ace bandage, elevating it, 
and applying hot compresses.  There are no further entries 
with regard to this injury.  

The veteran underwent a service discharge and reenlistment 
examination in January 1966, which resulted in no pertinent 
abnormal findings for his back, knees, or head.  

Service treatment notes reflect that in September 1966, the 
veteran reported to sick bay immediately after falling in the 
engineering section, where he hurt his left leg.  The initial 
assessment was a possible fracture, but after normal x-ray 
findings, he was advised only to ice it.  There are no 
further entries with regard to this injury.

In June 1967, the veteran reported to sick bay, indicating 
that he was lifting a piece of gear when he hurt his back.  
He stated that his back felt sore and uncomfortable.  He was 
referred for consultation as to a pulled muscle.  After 
clinical evaluation at the consultation, the diagnosis was a 
right perivertebral muscle spasm.  The veteran was advised to 
apply a liniment and use pain medication, and to undergo no 
heavy lifting or straining with his right arm.  There are no 
further entries with regard to this injury.  

At the time of his service discharge examination in November 
1968, only normal clinical findings were noted with regard to 
his back, knees, and head.

Thereafter, an initial post-service private medical report 
from the Health Center at Washington Technical Institute 
revealed that the veteran was evaluated in December 1969 for 
complaints of pain and swelling in his left knee, as well as 
pain in his right hip and left big toe.  After clinical 
evaluation, the assessment was possible rheumatoid arthritis.  
The veteran was then referred to D.C. General Hospital for 
further evaluation.  Documentation in the claims file reveals 
that this hospital did not respond to the RO's February 1970 
records request.

VAMC records for the period of December 1969 to January 1970 
indicate that the veteran was admitted for evaluation of the 
aforementioned complaints, with additional reports of back 
pain, an increase in fatigue, and a fever occurring 
approximately two days prior.  The veteran continued with a 
fever during his admission, and also developed right knee 
pain and swelling.  The hospital conducted a number of tests, 
and then administered penicillin in light of possible 
gonococcal urethritis and/or arthritis.  Because the 
veteran's general condition seemed to be deteriorating, he 
was transferred to another VA hospital (VAH) for additional 
evaluation.  His diagnoses at the time were acute arthritis 
of undetermined origin and apparently non-specific 
prostatovesiculitis.

VAH records for the period of January 1970 to February 1970 
indicate an additional history of night sweats occurring in 
November 1969, shortly after the onset of some of his other 
symptoms.  Upon continued clinical evaluation and diagnostic 
testing, the recorded impression was polyarthritis, probably 
secondary to Reiter's syndrome.  After the veteran physically 
improved, he was transferred for psychiatric evaluation in 
light of a second recorded diagnosis of a passively dependent 
personality disorder.  It was also recommended that he 
receive follow-up treatment at the facility's rheumatology 
clinic.

A review of the entire record shows that after the above 
post-service medical treatment ending in February 1970, there 
is no further record of medical treatment until current VA 
outpatient treatment records, dated from approximately 
October 2002 to April 2003.  A medical history from a 
December 2002 mental health assessment indicated that the 
veteran has deep vein thrombosis (DVT) in his left leg, 
status post arterial bypass, is status post an accidental 
gunshot wound to his left knee and is status post a left knee 
replacement as well.  This history also included a mention of 
low back pain.  An April 2003 treatment note records an 
ongoing diagnosis of osteoarthritis, not otherwise specified, 
and also indicates that in December 2002, the veteran fell 
off of a ladder and hurt his back and left leg.  These VA 
medical records, however, contain no mention of headaches.  
 
Analysis

The Board finds that none of these three claims for service 
connection warrant an allowance under applicable law.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.

As to the veteran's claim for service connection for the 
residuals of a back injury, his service medical records 
denote one mention of an acute perivertebral muscle spasm in 
June 1967 that apparently resolved without further incident, 
and was not noted to be a residual problem at the time of his 
service discharge evaluation.  Moreover, there is no record 
of post-service back injury residuals as related to this in-
service muscle spasm that was treated and evaluated in one 
day.  Treatment in late 1969 and early 1970 was only for a 
systemic arthritic condition that included a mention of back 
pain in addition to pain found in multiple other areas of the 
body.  Thereafter, there is no record of any treatment for a 
back problem until the VA treatment records for 2002 to 2003, 
which still record no mention of any residuals of an in-
service back injury, but do indicate that the veteran has 
general (systemic) osteoarthritis, and also record that he 
recently sustained a post-service back injury in December 
2002 as the result of a fall.  There is also no record of a 
current diagnosis that is specifically related to the back in 
any post-service medical treatment report, other than 
notation of low back pain, which is not a diagnosis in 
itself.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001);  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).   
Therefore, in light of no chronic back problem noted at the 
time of service discharge, no recorded chronicity of back 
problems for over 30 years after service, no currently 
diagnosed back disorder, and no medical evidence to indicate 
that any disorder involving the back is related to the 1967 
in-service muscle spasm, all of the necessary elements of a 
claim for service connection are not met by the evidence, and 
so the claim will be denied.

Regarding the claim for service connection for the residuals 
of a left knee injury, the Board recognizes that the veteran 
did experience two in-service injuries involving his left 
leg, in March 1965 and in September 1966.  On both occasions, 
however, X-ray evaluation was negative, and the apparent 
strains or sprains resolved without a need for further 
treatment.  Moreover, the veteran's left knee was normal on 
service discharge and reenlistment examination in January 
1966 (after the first injury), and again upon his final 
service discharge examination in November 1968 (after the 
second injury).  Shortly after service, there was no  record 
of knee problems related to the in-service injuries, and 
again, as mentioned immediately above, only a record of a 
systemic arthritic condition that included knee pain 
complaints in addition to pain in several other areas.  As to 
the notations in current VA treatment records for 2002 to 
2003, it is readily apparent that the veteran has sustained a 
serious post-service injury to his left knee, in the form of 
a gunshot wound, and that he has also required a knee 
replacement and repeated medical treatment for DVT in that 
extremity.  Moreover, none of these notations purport to 
relate the veteran's current left lower extremity problems to 
his two in-service strains/sprains.  Accordingly, in the 
absence of any chronic knee problem at the time of service 
discharge, no record of a chronicity of knee problems for 
over 30 years after service, and no evidence to suggest that 
any current knee problem is related to the veteran's acute 
in-service injuries, this claim must also be denied.     

Finally, the Board notes that the service medical records are 
negative for any in-service headache complaint that is not 
included as a part of symptomatology for another condition, 
such as the flu.  There is also no report of chronic 
headaches upon service discharge examination, or in medical 
evidence within a year after discharge.  In fact, there is no 
medical evidence of record to date of any diagnosed headache 
disorder.  The Board does not doubt that the veteran may 
experience headaches and believes his report to that effect, 
but in the absence of any medically documented in-service or 
post-service diagnosed headache disorder, or of any record of 
a relationship between a currently diagnosed headache 
disorder to service, the claim does not warrant service 
connection on either a direct or presumptive basis.  In 
reaching this conclusion, the Board notes that although a 
veteran can provide statements as to his complaints and 
observable symptoms, he cannot offer a diagnosis or provide a 
medical opinion as to causation or the etiology of his 
claimed disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also 38 C.F.R. § 3.159(a)(1) (2004) 
(competent medical evidence means evidence that is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions); Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Lastly, the Board has considered the benefit of the doubt 
rule in this case, but as the preponderance of the evidence 
is against each of these three claims for service connection, 
the evidence is not in equipoise, and there is no basis to 
apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

New and material evidence not having been received, the 
appeal to reopen the claim for entitlement to service 
connection for bilateral hearing loss is denied.

Service connection for the residuals of a back injury is 
denied.

Service connection for the residuals of a left knee injury is 
denied.

Service connection for a headache disorder is denied.


	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


